DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gas supplying apparatus” in claim 1-9 and 13-12 interpreted as a gas tube [0018] and equivalents thereof (see also claim 10 which provides the structure of gas tube and thus overcomes an interpretation under 35 USC 112(f)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite in lines 17-18 “wherein the supporting portion, the gap, the plurality of injecting ports, and the plurality of releasing ports cooperate to form a gas path and a gas retention space”. This limitation is unclear for several reasons. (i) First it is unclear how or if the supporting portion cooperates with the gap, the plurality of injecting ports, and the plurality of releasing ports. It is respectfully noted that the claim recites that the supporting portion has the plurality of 
Regarding claim 3, the claim recites in line 6-7 “the bevel of a substrate carrier”. There is insufficient antecedent basis for this limitation in the claim because there is no antecedent basis for a bevel of a substrate carrier. Claim 1, line 13 provides antecedent basis for a bevel of the substrate, but not a bevel of a substrate carrier. For purpose of examination on the merits, the claim is being interpreted as referring to the bevel of the substrate because this has antecedent basis in the claim. It is noted that while the instant specification has used structure 102 to refer to a “substrate carrier” and indicating this is a semiconductor substrate inter alia [0020], instant claim 1 refers to the structure as a substrate. If applicant instead prefers to recite “substrate carrier” appropriate corrections to the independent claim and any other claim references to “substrate” should be made to ensure consistent terminology in the claims to avoid confusion.
Regarding claim 21, the claim recites that “the size of the gap maintains consistent around the periphery of the substrate”. It is unclear what is meant by “maintains consistent”. Consistent with the instant specification for prosecution on the merits, the limitation is being interpreted as indicating that the size of the cross section of the gap is consistent around the periphery of the substrate. 
Claims 2, 4-20, and 22 are included because they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1-5, 7-10, 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0114561 of Higashijima et al., hereinafter Higashijima, in view of Kitano (prev. presented US 2009/0285984).
Regarding claim 1, Higashijima teaches an apparatus for substrate bevel and backside protection (Fig 3 and 5 and [0005]), comprising: a vacuum chuck holding and positioning a substrate (upper central portion of 31 having surface 311 and vacuum grooves 312 Fig 3); a protecting apparatus having a base portion (lower central portion of 31 including 344b and the lower portion of 344 Fig 3) and a supporting portion (outer peripheral portion of 31 including 34, 344a, 341 Fig 3 and 5), wherein the supporting portion is set close to the substrate (Fig 5) and a gap is formed between the supporting portion and the substrate (gap 341 Fig 5), the supporting portion has a plurality of injecting ports (344a Fig 5) for delivering gas to the gap (341 Fig 5) [0059-0060] and a plurality of releasing ports (343a, 343 Fig 5) for releasing the gas out of the gap [0059-0061], the base portion has a plurality of gas lines (lower portion of 344 Fig 5) and each gas line is connected to one injecting port [0060]; a gas supplying apparatus (gas line 531 and 53 Fig 3) supplying the gas to the gas lines of the protecting apparatus [0060], wherein the plurality of injecting ports deliver the gas to the gap for forming a positive gas pressure in the gap [0059-0061] (note positive pressure because the gas flows out 
Regarding claim 2, Higashijima teaches the injecting ports and releasing ports are respectively arranges on a circle on the supporting portion (see 344a and 343a Fig 4 and 5).
Regarding claim 3, Higashijima teaches each injecting port (344a Fig 5) is inclined (Fig 5) and forms an angle with respect to a bottom surface of the supporting portion so as to lead the gas to deliver outwardly (Fig 5), wherein the supporting portion 
Regarding claim 4, the supporting portion of Higashijima is mounted on the base portion (Fig 3) and is detachable (note it may be detached by cutting, the use of detachable does not require it to be able to be easily or without damage detached).
Regarding claim 5, Higashijima teaches the vacuum chuck (upper central portion of 31 having 312) is connected to the spin actuator (33 Fig 3) through a rotary spindle (32 Fig 3).
Regarding claim 7, Higashijima teaches a vacuum line (321 Fig 3) passing through a center of the rotary spindle (32 Fig 3) and extending to the vacuum chuck to provide vacuum suction for holding and positioning the substrate (Fig 3 and [0048]). Higashijima fails to explicitly teach the vacuum line passes through a center of the spin actuator but does demonstrate the vacuum line (321) passing through the spin actuator (33) (Fig 3). Higashijima teaches the vacuum line (321) passes through the center of  the rotary spindle (32 Fig 3), the rotary spindle (32) extends through the spin actuator (33) (Fig 3), and the spin actuator (33) supports the rotary spindle (32) [0038]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to pass the vacuum line through the center of the spin actuator because stable support of the rotary spindle (32) of Higashijima by the spin actuator (33) would be achieved by the rotary spindle extending through the center of the spin actuator so that the rotary spindle is supported in all directions during rotation. Further, this appears 
Regarding claim 8, Higashijima teaches a vacuum pump (36 Fig 3) on the line. The vacuum pump controls the pressure of the line. If applicant believes the vacuum pump is not a pressure regulator, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a pressure regulator to control the pressure of the vacuum line so that the vacuum could be established and released to hold and release the substrate and to hold the substrate without providing so much suction the substrate is damaged or warped.
Regarding claim 9, the gas supplying apparatus (531 and 53 Fig 3) is disposed around an outer wall of the base portion (uppermost portion of 31 having 312 vacuum channels) of the protecting apparatus, the gas supplying apparatus is fixed and does not rotate with the base portion when the protecting apparatus is driven to rotate (Fig 3).
Regarding claim 10, the gas supplying apparatus includes a gas tube for supplying gas to the gas lines of the protecting apparatus (531 Fig 3).
Regarding claim 14 and 18, the combination remains as applied to claim 1 above. The vertical actuator of Kitano (12 Fig 1) drives the vacuum chuck to move vertically. The vertical actuator is capable of functioning to raise the vacuum chuck in the manner claimed.
Regarding claim 15-17, the combination remains as applied to claim 14 above. The vertical actuator of Kitano (12 Fig 1) drives the vacuum chuck to move vertically. The apparatus is capable of operating in the manner claimed. Further Kitano teaches a shroud (17 or 13 Fig 1) to prevent splashing. Specifically regarding rinse liquid to the bevel, Higashijima teaches that liquid may be supplied in a manner that it reaches the bevel and backside (Fig 5) and the gas flow prevents it from accumulating on the supporting portion or flowing into the gas lines (Fig 5) [0074].
Regarding claim 19, Higashijima teaches the supporting portion follows the outer perimeter of the wafer (Fig 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of the supporting portion to have a tip or flat protrusion to accommodate a differently shaped substrate. It is further recognized that a change of shape is generally considered to be within the skill of one of ordinary skill in the art, there being no evidence to suggest any unexpected results due to the shape of the inner edge of the supporting portion.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 20, the supporting portion of Higashijima is replaceable (Fig 3, note all components may be replaced).
Regarding claim 21, Higashijima demonstrates the gap size is consistent around the periphery of the substrate (Fig 4 and 5, see gap 341).  Higashijima teaches that the vertical cross-section of the groove is a space that extends annularly along the circumferential direction of the wafer [0054]. Because Higashijima does not teach this cross-section changes as it extends annularly, it would have been obvious to a person 
Regarding claim 22, Higashijima teaches the top surface of the supporting portion of the protecting apparatus and the substrate are at the same horizontal plane [0069].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashijima in view of Kitano as applied to claim 5 above, and further in view of Sumnitsch (prev. presented US 4903717).
Regarding claim 6, Higashijima in view of Kitano teaches the rotary spindle but fails to teach the protrusions and slots. In the same field of endeavor of protecting the edge of a substrate from liquid processing, Sumnitsch teaches an outer wall of the spindle has a protrusion (4 Fig 4) and the inner wall of the base portion (shown as 5 Fig 4) has a slot for holding the protrusion so that when the spindle rotates the base portion rotates also. Regarding there being two, this represents a duplication of parts. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the rotary spindle and base of Higashijima to include this as part of the connection structure and cooperative rotation of Higashijima as applied to claim 1 because Sumnitsch demonstrates this is a successful structure for connecting and rotating a base by a rotary spindle.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashijima in view of Kitano as applied to claim 10 above, and further in view of Arasawa (prev. presented US 5547539).
Regarding claim 11 and 12, the combination as applied to claim 10 teaches gas flow to the perimeter but fails to teach the components of the gas flow line. Addressing the same problem of flowing gas to the perimeter of a substrate (abstract), Arasawa teaches a mass flow controller (64c) and a pressure regulator (P and valve 64d Fig 12) may be included to control the flow of the gas. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Higashijima to include the MFC and the pressure controller because Arasawa teaches these provide control to the gas flowing to a substrate edge during processing.
Regarding claim 13, the combination remains as applied to the analogous limitations of claims 11 and 12. The combination is capable of functioning to control the gas pressure in the actuator by controlling the gas flow speed and pressure in the line.

Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are moot in view of the new grounds of rejection. 
Newly applied reference Higashijima teaches the gap with a gas retention function which addresses the arguments filed 10/27/2020 regarding the prior art rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0319615 demonstrates two actuators for lifting and rotating in a liquid processing apparatus (see 361 and 351 Fig 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KARLA A MOORE/           Primary Examiner, Art Unit 1716